DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-32 are currently pending for examination.

Claim Objections
3.	Claims 12-13 and 26-27 are objected to because of the following informalities:  “analysing” should be “analyzing”.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ image acquisition component configured to – corresponding to element 300 in Fig. 3”, “detection component configured to – corresponding to element 302 in Fig. 3”, “logical determination component configured to – corresponding to element 304 in Fig. 3” and “communication component configured to – corresponding to element 306 in Fig. 3”  in claims 18, 22-23, 25-26 and 28-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	Claim 17 limitation “queue structure used for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 6-9, 13, 15, 17, 27-28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10	Claim 6 recites the limitation "the detection value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 13 and 27, the phrase "cross ratio" renders the claims indefinite because the term as best understood in geometry is “a number associated with a list of four collinear points”. For this reason, it is unclear how a cross ratio can be calculated between a position (of the target objected) and an area (corresponding to the target object). If the “degree of overlap” is rather intended to be calculated, it is suggested to modify the language of the claim accordingly. See MPEP § 2173.05(d). If “deep learning algorithm” is rather intended, it is suggested to modify the text of the claim accordingly.
	Regarding claims 15 and 28, the phrase " depth learning algorithm" renders the claims indefinite because the term has no precise meaning as it is not accepted as a standard technically descriptive term in the art, , thereby making the subject-matter of the claims technically unclear. See MPEP § 2173.05(d). If “deep learning algorithm” is rather intended, it is suggested to modify the text of the claim accordingly. 
	Regarding claims 17 and 30, the phrase " the queue record is traversed" and “traverse the queue record” renders the claims indefinite because it is unclear how a “queue record” can be “traversed”. See MPEP § 2173.05(d).
	Regarding claims 17 and 30, the phrase " a proportion of a driving behavior” renders the claims indefinite because it is unclear  what “a proportion of a driving behavior” is,; how it is calculated; and how it can “exceed” a threshold value. See MPEP § 2173.05(d).
	Claims 7-9 depend on claim 6. Claims 11-13 are indefinite because they depend on a base claim that is indefinite.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 32 is drawn to a storage medium having stored thereon a computer program, where the storage medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed storage medium to being statutory would be acceptable.
A claim directed to a storage medium having stored thereon a computer program is non-statutory, where the storage medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  A process, or A machine, or A manufacture, or A composition of matter.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-4, 10-12, 14, 16, 18-21, 25-26, 29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Wang; US 2019/0065873).
	For claim 1, Wang discloses a distracted-driving monitoring method, comprising: 
	acquiring an image of a driver [E.g. 0023: distraction action is the eating action/drinking action/phone call action/entertainment action, the performing target object detection corresponding to the scheduled distraction action on the driver image to obtain a detection frame for a target object, and the determining whether the scheduled distraction action occurs based on the detection frame for the target object include: performing preset target object detection corresponding to the eating action/drinking action/phone call action/entertainment action on the driver image via a fifth neural network to obtain a detection frame for a preset target object; the preset target object including: hands, mouth, eyes, or a target item; and the target item including at least one of following types: containers, foods, or electronic devices; and determining a detection result of the distraction action based on the detection frame for the preset target object; the detection result of the distraction action including one of: no eating action/drinking action/phone call action/entertainment action occurs, the eating action occurs, the drinking action occurs, the phone call action occurs, or the entertainment action occurs; 0241-0245, 0061-0062]; 
	detecting a target object in the image to obtain a detection result, wherein the target object corresponds to a distracted-driving behavior [E.g. 0023: distraction action is the eating action/drinking action/phone call action/entertainment action, the performing target object detection corresponding to the scheduled distraction action on the driver image to obtain a detection frame for a target object, and the determining whether the scheduled distraction action occurs based on the detection frame for the target object include: performing preset target object detection corresponding to the eating action/drinking action/phone call action/entertainment action on the driver image via a fifth neural network to obtain a detection frame for a preset target object; the preset target object including: hands, mouth, eyes, or a target item; and the target item including at least one of following types: containers, foods, or electronic devices; and determining a detection result of the distraction action based on the detection frame for the preset target object; the detection result of the distraction action including one of: no eating action/drinking action/phone call action/entertainment action occurs, the eating action occurs, the drinking action occurs, the phone call action occurs, or the entertainment action occurs, 0058, 0106, 0241-0245, 0061-0062]; 
	obtaining a determination result of a driving behavior according to the detection result [E.g. 0061: the state detection module is configured, when determining the detection result of the distraction action based on whether the detection frame for the hands overlaps the detection frame for the target item, and whether a location relationship between the detection frame for the target item and the detection frame for the mouth or the detection frame for the eyes satisfies preset conditions, to: if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is a container or food, and the detection frame for the target item overlaps the detection frame for the mouth, determine that the eating action or the drinking action occurs; or if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is an electronic device, and the minimum distance between the detection frame for the target item and the detection frame for the mouth is less than a first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is less than a second preset distance, determine that the entertainment action or the phone call action occurs, 0062: the driving state monitoring apparatus, the state detection module is further configured to: if the detection frame for the hands, the detection frame for the mouth, and the detection frame for any one target item are not detected simultaneously, and the detection frame for the hands, the detection frame for the eyes, and the detection frame for any one target item are not detected simultaneously, determine that the detection result of the distraction action is that no eating action, drinking action, phone call action and entertainment action is detected; or if the detection frame for the hands does not overlap the detection frame for the target item, determine that the detection result of the distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected; or if the type of the target item is a container or food and the detection frame for the target item does not overlaps the detection frame for the mouth, or the type of the target item is an electronic device and the minimum distance between the detection frame for the target item and the detection frame for the mouth is not less than the first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is not less than the second preset distance, determine that the detection result of the distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected]; and 
	sending an alarm signal when the determination result indicates that the distracted-driving behavior occurs [E.g. 0031: performing a control operation corresponding to the driving state monitoring result includes at least one of: if the determined driving state monitoring result satisfies a predetermined prompting/warning condition, outputting prompting/warning information corresponding to the predetermined prompting/warning condition, 0078, 0255, 0264, 0270].
	For claim 2, Wang discloses wherein the image is acquired by an image acquisition component [E.g. 0036: the driving state monitoring method further includes: performing image collection using an infrared camera to obtain the driver image, 0090, 0278], and the image acquisition component is an independent camera apparatus [E.g. 0036: the driving state monitoring method further includes: performing image collection using an infrared camera to obtain the driver image, 0090, 0278] or a camera apparatus integrated in an electronic device.
	For claim 3, Wang discloses wherein the target object comprises at least one of the following: a cigarette, a mobile phone, a drink bottle, a food, and the distracted-driving behavior corresponding to the target object comprises at least one of the following: smoking, answering or making a call, drinking, eating [E.g. 0194: The scheduled distraction action in the embodiment of the present application may be any distraction action that may distract the driver, for example, a smoking action, a drinking action, an eating action, a phone call action, an entertainment action or the like. The eating action is eating food, for example, fruit, snacks or the like. The entertainment action is any action executed with the aid of an electronic device, for example, sending messages, playing games, singing or the like. The electronic device is for example a mobile terminal, a handheld computer, a game machine or the like, 0245-0253].
	For claim 4, Wang discloses wherein the detection result indicates whether or not the target object is contained in the image, and when the detection result indicates that the target object is contained in the image, the determination result of the driving behavior indicates the distracted-driving behavior occurs [E.g. 0107: when the scheduled distraction action is the eating action/drinking action/phone call action/entertainment action, the performing target object detection corresponding to the scheduled distraction action on the driver image to obtain a detection frame for a target object, and the determining whether the scheduled distraction action occurs based on the detection frame for the target object include: performing preset target object detection corresponding to the eating action/drinking action/phone call action/entertainment action on the driver image via a fifth neural network to obtain a detection frame for a preset target object; the preset target object including: hands, mouth, eyes, or a target item; and the target item including at least one of following types: containers, foods, or electronic devices; and determining a detection result of the distraction action based on the detection frame for the preset target object; the detection result of the distraction action including one of: no eating action/drinking action/phone call action/entertainment action occurs, the eating action occurs, the drinking action occurs, the phone call action occurs, or the entertainment action occurs, 0245-0246, 0060-0062].
	For claim 10, Wang discloses wherein the method further comprises: detecting a face area after the image is acquired [E.g. 0141: the scheduled distraction action is the smoking action, the performing target object detection corresponding to the scheduled distraction action on the driver image to obtain a detection frame for a target object, and the determining whether the scheduled distraction action occurs based on the detection frame for the target object include: performing face detection on the driver image via a fourth neural network to obtain a face detection frame, and extracting feature information of the face detection frame; and determining whether the smoking action occurs via the fourth neural network based on the feature information of the face detection frame, 0228-0229, 0236, 0245].
	For claim 11, Wang discloses wherein the detection result comprises a position of the target object [E.g. 0025:  the determining the detection result of the distraction action based on whether the detection frame for the hands overlaps the detection frame for the target object, and whether a location relationship between the detection frame for the target object and the detection frame for the mouth or the detection frame for the eyes satisfies preset conditions includes: if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is a container or food, and the detection frame for the target item overlaps the detection frame for the mouth, determining that the eating action or the drinking action occurs; or if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is an electronic device, and the minimum distance between the detection frame for the target item and the detection frame for the mouth is less than a first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is less than a second preset distance, determining that the entertainment action or the phone call action occurs, 0061-0062, 0247-0249].
	For claim 12, Wang discloses wherein the method further comprises: evaluating a rationality of the detection result by analysing a relative positional relationship between the position of the target object and a predetermined reasonable area [E.g. 0025:  the determining the detection result of the distraction action based on whether the detection frame for the hands overlaps the detection frame for the target object, and whether a location relationship between the detection frame for the target object and the detection frame for the mouth or the detection frame for the eyes satisfies preset conditions includes: if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is a container or food, and the detection frame for the target item overlaps the detection frame for the mouth, determining that the eating action or the drinking action occurs; or if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is an electronic device, and the minimum distance between the detection frame for the target item and the detection frame for the mouth is less than a first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is less than a second preset distance, determining that the entertainment action or the phone call action occurs, 0061-0062, 0247-0249].
	For claim 14, Wang discloses wherein after the image is acquired, the method further comprises: pre-processing the image to obtain a pre-processed image [E.g. 0280], wherein the pre-processing comprises at least one of the following: image scaling [E.g. 0280], pixel value normalization, image enhancement.
	For claim 16, Wang discloses wherein a final determination result is determined by combining determination results of continuous frames [E.g. 0061: the state detection module is configured, when determining the detection result of the distraction action based on whether the detection frame for the hands overlaps the detection frame for the target item, and whether a location relationship between the detection frame for the target item and the detection frame for the mouth or the detection frame for the eyes satisfies preset conditions, to: if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is a container or food, and the detection frame for the target item overlaps the detection frame for the mouth, determine that the eating action or the drinking action occurs; or if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is an electronic device, and the minimum distance between the detection frame for the target item and the detection frame for the mouth is less than a first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is less than a second preset distance, determine that the entertainment action or the phone call action occurs, 0062: the driving state monitoring apparatus, the state detection module is further configured to: if the detection frame for the hands, the detection frame for the mouth, and the detection frame for any one target item are not detected simultaneously, and the detection frame for the hands, the detection frame for the eyes, and the detection frame for any one target item are not detected simultaneously, determine that the detection result of the distraction action is that no eating action, drinking action, phone call action and entertainment action is detected; or if the detection frame for the hands does not overlap the detection frame for the target item, determine that the detection result of the distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected; or if the type of the target item is a container or food and the detection frame for the target item does not overlaps the detection frame for the mouth, or the type of the target item is an electronic device and the minimum distance between the detection frame for the target item and the detection frame for the mouth is not less than the first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is not less than the second preset distance, determine that the detection result of the distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected, 0076, 0223-0224].
	For claim 18, is interpreted and rejected as discussed with respect to claim 1.
	For claim 19, is interpreted and rejected as discussed with respect to claim 2.
	For claim 20, is interpreted and rejected as discussed with respect to claim 3.
	For claim 21, Wang discloses wherein the detection result comprises at least one of the following: whether there is a target object, a position of the target object [E.g. 0025: the determining the detection result of the distraction action based on whether the detection frame for the hands overlaps the detection frame for the target object, and whether a location relationship between the detection frame for the target object and the detection frame for the mouth or the detection frame for the eyes satisfies preset conditions includes: if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is a container or food, and the detection frame for the target item overlaps the detection frame for the mouth, determining that the eating action or the drinking action occurs; or if the detection frame for the hands overlaps the detection frame for the target item, the type of the target item is an electronic device, and the minimum distance between the detection frame for the target item and the detection frame for the mouth is less than a first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is less than a second preset distance, determining that the entertainment action or the phone call action occurs, 0061-0062, 0247-0249], a type of the target object, and a probability value corresponding to the type of the target object.
	For claim 25, is interpreted and rejected as discussed with respect to claim 10.
	For claim 26, is interpreted and rejected as discussed with respect to claim 12.
	For claim 29, is interpreted and rejected as discussed with respect to claim 16.
	For claim 31, is interpreted and rejected as discussed with respect to claim 1.
	For claim 32, is interpreted and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 5-9, 15, 22-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang et al. (Huang; CN 108629282A; provide in the IDS and machine translation is used).
	For claim 5, Wang discloses wherein the detection result comprises a type of the target object [E.g. 0060-0062, 0025, 0194]
	Wang fails to expressly disclose a probability value corresponding to the type of the target object.
	However, as shown by Huang, it was well known in the art of detecting driver distraction to include a probability value corresponding to the type of a target object [E.g. Page 3 and 2].
	It would have been obvious to one of ordinary skill in the art of detecting driver distraction before the effective filling date of the claimed invention to modify Wang with the teaching of Huang in order enable detecting a distracted driver with a high confidence in the detection. 
	For claim 6, Wang in view of Huang further teaches wherein the method further comprises: filtering the detection value according to the probability value [E.g. Huang; Page 2, line 8 – Page 4, line 14].
	For claim 7, Wang in view of Huang further teaches wherein the method further comprises: comparing the probability value corresponding to the type of the target object with a first threshold value to obtain a comparison result; and filtering the detection result according to the comparison result [E.g. Huang; Page 2, line 8 – Page 4, line 14].
	For claim 8, Wang in view of Huang further teaches wherein the method further comprises: when the comparison result indicates the probability value corresponding to the type of the target object is larger than the first threshold value, retaining the detection result; and when the comparison result indicates the probability value corresponding to the type of the target object is not larger than the first threshold value, discarding the detection result [E.g. Huang; Page 5, line 22 – Page 6, line 13].
	For claim 9, Wang in view of Huang further teaches wherein when there are a plurality of probability values of the detection results greater than the first threshold value, a detection result with the highest probability value is retained [E.g. Huang; Page 2, line 8 – Page 4, line 14; also it is implied that the detection with the highest probability value will be used].
	For claim 15, discloses wherein a position, a type and a probability value of the target object in the image or the pre-processed image are determined by using a depth learning algorithm, and the probability value is a probability of which type the target object belongs to.
	However, as shown by Huang, it was well known in the art of detecting driver distraction to include a position, a type and a probability value of a target object in an image are determined by using a depth learning algorithm, and the probability value is a probability of which type the target object belongs to [E.g. Page 2-4].
	It would have been obvious to one of ordinary skill in the art of detecting driver distraction before the effective filling date of the claimed invention to modify Wang with the teaching of Huang in order to enable detecting a distracted driver with a high confidence in the detection. 
	For claim 22, is interpreted and rejected as discussed with respect to claim 6.
	For claim 23, is interpreted and rejected as discussed with respect to claim 8.
	For claim 24, is interpreted and rejected as discussed with respect to claim 9.
	For claim 28, is interpreted and rejected as discussed with respect to claim 15.

18.	Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li et al. (Li; CN 109063574A; machine translation is used).
	For claim 13, Wang fails to expressly disclose wherein evaluating the rationality of the detection result by analysing the relative positional relationship between the position of the target object and the predetermined reasonable area comprises: calculating a cross ratio of the position of the target object and the predetermined reasonable area corresponding to the target object, and comparing the cross ratio with a second threshold value; when the cross ratio is larger than the second threshold value, determining that the position of the target object is in the predetermined reasonable area, and the target detection result is credible; when the cross ratio is not larger than the second threshold value, discarding the target detection result.
	However, as shown by Li, it was well known in the art of monitoring to include evaluating rationality of detection result by analyzing relative positional relationship between position of a target object and a predetermined reasonable area comprises: calculating a cross ratio of the position of the target object and the predetermined reasonable area corresponding to the target object, and comparing the cross ratio with a second threshold value; when the cross ratio is larger than the second threshold value, determining that the position of the target object is in the predetermined reasonable area, and the target detection result is credible; when the cross ratio is not larger than the second threshold value, discarding the target detection result [E.g. Page 3, line 13 – Page 4, line 3].
	It would have been obvious to one of ordinary skill in the art of monitoring before the effective filling date of the claimed invention to modify Wang with the teaching of Li in order to improve the accuracy of the target position determination and thereby improve the overall detection system. 
	For claim 27, is interpreted and rejected as discussed with respect to claim 13.

19.	Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakao et al. (Nakao; JP2008165326A; machine translation is used).
	For claim 17, Wang fails to expressly disclose wherein a queue structure is used for storing the determination result of each frame in the last t seconds, the queue structure is maintained to obtain a queue record, the queue record is traversed, and when a proportion of a driving behavior in the last t seconds exceeds a third threshold value, this driving behavior is taken as the final determination result.
	However, as shown by Nakao, it was well known in the art of monitoring to include queue structure is used for storing the determination result of each frame in the last t seconds, the queue structure is maintained to obtain a queue record, the queue record is traversed, and when a proportion of a driving behavior in the last t seconds exceeds a third threshold value, this driving behavior is taken as the final determination result [E.g. 0051, 0036, 0056].
	It would have been obvious to one of ordinary skill in the art of monitoring before the effective filling date of the claimed invention to modify Wang with the teaching of Li in order to improve the accuracy of the detection by considering only the most reliable results and thereby improve the overall accuracy of the detection system. 
	For claim 30, is interpreted and rejected as discussed with respect to claim 17.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Cordell (US Pat. No. 10,882,398)
	Hara (US 2019/0377933)
	Meng et al. (US Pat. No. 10,915,769)

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689